DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16179521.6, filed on 14 July 2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18 – 20, 22, and 25 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, 9, and 11 of U.S. Patent No. 11,137,272 in view of Gray (US 2017/0030160). 
Regarding Claim 16, the US Patent discloses all of the claim limitations in Claim 1 except for the first coupling section includes a first coil positioned along a central axis of the first housing portion and the second coupling section includes a second coil, the first and second coils being arranged on opposite sides of the wall and the first and second coils being arranged substantially coaxial and wherein the wall is curved and intersects the central axis.
Gray teaches wherein the first coupling section includes a first coil (190) positioned along a central axis (112) of the first housing portion (Figures 2, 3) and the second coupling section includes a second coil (184), the first and second coils being arranged on opposite sides of the wall (114, 118) (Figures 3, 4) and the first and second coils being arranged substantially coaxial [0028] (Figures 3, 4) and wherein the wall is curved (Figures 2, 3) and intersects the central axis (Figures 2, 3).
It would have been obvious to one of ordinary skill in the art to modify the US Patent in view of Gray for the benefit of allowing a pressure barrier between the coupling sections, as taught by Gray [0023].
Regarding Claim 18, Gray teaches the wall is integrally formed with a first housing body (50) of the first housing portion (Figures 2, 3).
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
Regarding Claim 19, Gray teaches the wall is integrally formed from a single piece of material with the first housing body of the first housing portion (Figures 2, 3). 
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
Regarding Claim 20, Gray teaches the second housing portion is fixedly mounted to the first housing portion (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037].
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
Regarding Claim 22, Gray discloses the second housing portion including a first opening to pass the second electrical connection for data communication into the second housing portion (opening through which 122 passes) (Figure 4) and a second opening (opening for the chamber in which 184 lies) contiguous with the first opening (Figure 4); wherein the second chamber is continuous with the first opening and the second opening (Figure 4).
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
Regarding Claim 25, the US Patent discloses the limitations in Claim 11.
Regarding Claim 26, the US Patent discloses the limitations in Claim 7.
Regarding Claim 27, the US Patent discloses the limitation in Claim 9.
Regarding Claim 28, the US Patent discloses all of the claim limitations in Claims 1 and 7 except for the first coupling section includes a first coil positioned along a central axis of the first housing portion and the second coupling section includes a second coil, the first and second coils being arranged on opposite sides of the wall and the first and second coils being arranged substantially coaxial.
Gray teaches the first coupling section includes a first coil (190) positioned along a central axis (112) of the first housing portion (Figures 2, 3) and the second coupling section includes a second coil (184), the first and second coils being arranged on opposite sides of the wall (114, 118) (Figures 3, 4) and the first and second coils being arranged substantially coaxial [0028] (Figures 3, 4).
It would have been obvious to one of ordinary skill in the art to modify the US Patent in view of Gray for the benefit of allowing a pressure barrier between the coupling sections, as taught by Gray [0023].
Regarding Claim 29, the US Patent discloses the limitations in Claim 9.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,137,272 in view of Gray (US 2017/0030160), in view of Mollere (US 4402382).
Regarding Claim 17, the combination fails to expressly disclose the curved wall forms an apex that intersects the central axis.
Mollere teaches a curved wall (34) forms an apex that intersects a central axis (Figure).
As such, it would have been obvious to one of ordinary skill in the art to modify the combination so that the wall includes an apex the intersects the central axis for the benefit of forming a shoulder, as taught by Mollere (Col 3, line 52 – 54), for Gray’s second housing to rest upon.

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 11,137,272 in view of Gray (US 2017/0030160).
Regarding Claim 21, the US Patent discloses all of the limitations in Claim 18 except for the first coupling section includes a first coil positioned along a central axis of the first housing portion and the second coupling section includes a second coil, the first and second coils being arranged on opposite sides of the wall and the first and second coils being arranged substantially coaxial and wherein the wall is curved and intersects the central axis (as recited in Claim 16) and the second housing portion is fixedly mounted to the first housing portion (as recited in Claim 20).
Gray teaches wherein the first coupling section includes a first coil (190) positioned along a central axis (112) of the first housing portion (Figures 2, 3) and the second coupling section includes a second coil (184), the first and second coils being arranged on opposite sides of the wall (114, 118) (Figures 3, 4) and the first and second coils being arranged substantially coaxial [0028] (Figures 3, 4) and wherein the wall is curved (Figures 2, 3) and intersects the central axis (Figures 2, 3) and the second housing portion is fixedly mounted to the first housing portion (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037].
It would have been obvious to one of ordinary skill in the art to modify the US Patent in view of Gray for the benefit of allowing a pressure barrier between the coupling sections, as taught by Gray [0023].

Claim 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,137,272 in view of Gray (US 2017/0030160), in view of Kallman et al. (US 2017/0250578).
Regarding Claim 23, Gray teaches the second housing portion being attached to the first housing portion such that the second opening is closed by the first housing portion (Figure 3), and wherein the second opening is at least partly closed by the wall across which the inductive coupling is provided (Figure 3).
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
The combination fails to expressly disclose the first housing portion seals the opening in the second housing portion.
Kallman teaches a second housing portion (120) including an opening (opening in 120 below 160 i.e. see void in 120 between 120 and 110 where no seal is located below 160 i.e. towards the direction of 114) and first housing portion (110), the first housing portion seals the opening in the second housing portion (via its cooperation with 160) (Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the combination by including a seal on the second housing portion which is sealed by the first housing portion for the benefit of preventing debris or preventing fluid from entering the area between the housings, as taught by Kallman [0089].
Regarding Claim 24, Gray teaches the second housing portion and the first housing portion are mounted securely together (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037]; however, Gray fails to expressly disclose how they mounted securely together i.e. what prevents the first and second housing portions from separating during use.
In an alternate embodiment as shown in Figure 7, Gray teaches a second housing portion (100) is screwed (via 258) to a first housing portion (24) [0050], such that the area between the two is closed (Figure 7) and wherein a seal (252) is provided between the first housing portion and the second housing portion to seal the area (Figure 7).
As such, it would have been obvious to one of ordinary skill in the art to modify, in the combination, Gray’s first embodiment so that the second housing portion is screwed to the first housing portion such that the opening is closed and further providing a seal between the first housing portion and the second housing portion to seal the opening for the benefit of ensuring the second housing portion remains in place, as taught by Gray [0050], and furthermore to ensure the inductive coupling section remain aligned and in close proximity ensuring a quality data/power transfer/communication.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18 – 20, 22 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray (US 2017/0030160).
Regarding Claim 16, Gray discloses a subsea housing assembly [0016, 0018], in at least Figures 2 — 4, comprising: a subsea housing (elements on the left side of 48 including 24, 50, 100) (Figure 2) including:
a first housing portion (24, 50), the first housing portion including a first electrical connection (122, specifically see two wires connected to 190 in Figure 6) configured to receive data communication of sensor readings (from 104) [0028, 0036], and 
a second housing portion (100), the second housing portion including a second electrical connection (120) for data communication [0028, 0036]; 
a wall (114, 118) to provide separation between the first housing portion and the second housing portion of the subsea housing (Figure 2, 3); and 
an inductive coupler (Figure 4) including a first coupling section (190) disposed in the first housing portion and a second coupling section (184) disposed in the second housing portion (Figures 2, 3), the inductive coupler being configured to provide inductive coupling across the wall to provide at least a data communication between the first electrical connection in the first housing portion and the second electrical connection in the second housing portion [0027, 0034 — 0037], wherein the first housing portion includes a first chamber (chamber in which 122 lies) (Figure 2), the first chamber being a pressure resistant chamber [0015, 0023, 0025, 0029, 0031, 0032, 0052], and the second housing portion includes at least a second chamber (182) (Figure 4), the second chamber being a pressure compensated chamber (182 is not sealed, therefore the pressure is balanced/compensated) (Figures 3, 4);
wherein the first coupling section includes a first coil (190) positioned along a central axis (112) of the first housing portion (Figures 2, 3) and the second coupling section includes a second coil (184), the first and second coils being arranged on opposite sides of the wall (114, 118) (Figures 3, 4) and the first and second coils being arranged substantially coaxial [0028] (Figures 3, 4) and wherein the wall is curved (Figures 2, 3) and intersects the central axis (Figures 2, 3).
Regarding Claim 18, Gray discloses the wall is integrally formed with a first housing body (50) of the first housing portion (Figures 2, 3).
Regarding Claim 19, Gray discloses the wall is integrally formed from a single piece of material with the first housing body of the first housing portion (Figures 2, 3). 
Regarding Claim 20, Gray discloses the second housing portion is fixedly mounted to the first housing portion (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037].
Regarding Claim 22, Gray discloses the second housing portion including a first opening to pass the second electrical connection for data communication into the second housing portion (opening through which 122 passes) (Figure 4) and a second opening (opening for the chamber in which 184 lies) contiguous with the first opening (Figure 4); wherein the second chamber is continuous with the first opening and the second opening (Figure 4).
Regarding Claim 28, Gray discloses a subsea housing assembly [0016, 0018], in at least Figures 2 — 4, comprising: a subsea housing (elements on the left side of 48 including 24, 50, 100) (Figure 2) including:
a first housing portion (24, 50), the first housing portion including a first electrical connection (122, specifically see two wires connected to 190 in Figure 6) configured to receive data communication of sensor readings (from 104) [0028, 0036], and 
a second housing portion (100), the second housing portion including a second electrical connection (120) for data communication [0028, 0036]; 
a wall (114, 118) to provide separation between the first housing portion and the second housing portion of the subsea housing (Figure 2, 3); and 
an inductive coupler (Figure 4) including a first coupling section (190) disposed in the first housing portion and a second coupling section (184) disposed in the second housing portion (Figures 2, 3), the inductive coupler being configured to provide inductive coupling across the wall to provide at least a data communication between the first electrical connection in the first housing portion and the second electrical connection in the second housing portion [0027, 0034 — 0037], wherein the first housing portion includes a first chamber (chamber in which 122 lies) (Figure 2), the first chamber being a pressure resistant chamber [0015, 0023, 0025, 0029, 0031, 0032, 0052], and the second housing portion includes at least a second chamber (182) (Figure 4), the second chamber being a pressure compensated chamber (182 is not sealed, therefore the pressure is balanced/compensated) (Figures 3, 4);
wherein the first coupling section includes a first coil (190) positioned along a central axis (112) of the first housing portion (Figures 2, 3) and the second coupling section includes a second coil (184), the first and second coils being arranged on opposite sides of the wall (114, 118) (Figures 3, 4) and the first and second coils being arranged substantially coaxial [0028] (Figures 3, 4); and
wherein the second chamber is pressure balanced against an ambient pressure (182 is not sealed, therefore the pressure is balanced/compensated with ambient pressure) (Figures 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2017/0030160), in view of Mollere (US 4402382).
Regarding Claim 17, Gray fails to expressly disclose the curved wall forms an apex that intersects the central axis.
Mollere teaches a curved wall (34) forms an apex that intersects a central axis (Figure).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gray so that the wall includes an apex the intersects the central axis for the benefit of forming a shoulder, as taught by Mollere (Col 3, line 52 – 54), for Gray’s second housing to rest upon.

Claim(s) 21, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2017/0030160).
Regarding Claim 21, Gray discloses the second housing portion and the first housing portion are mounted securely together (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037]; however, Gray fails to expressly disclose how they mounted securely together i.e. what prevents the first and second housing portions from separating during use.
In an alternate embodiment as shown in Figure 7, Gray teaches wherein a second housing portion (portion housing 100) is screwed (via 258) to a first housing portion (24), wherein a flange integrally formed with the second housing (250) defines openings (through which 258 passes) and wherein a flange (portion of 24 where fastener attached to 258 passes) integrally formed with the first housing portion defines openings (through which fastener attached to 258 passes) (Figure 7), wherein the second housing portion is screwed to the first housing portion by passing screws through the openings in the flange of the second housing portion and the openings in the flange of the first housing portion.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gray’s first embodiment so that the second housing portion is screwed to the first housing portion for the benefit of ensuring the second housing portion remains in place, as taught by Gray [0050], and furthermore to ensure the inductive coupling section remain aligned and in close proximity ensuring a quality data/power transfer/communication.
Regarding Claim 25, Gray discloses the first coupling section includes an outer coil (190) and the second coupling section includes an inner coil (184), the outer coil at least partly surrounding the inner coil (Figures 3, 4) [0036] and at least part of the wall extending between the inner coil and the outer coil (114, 118) [0027] (Figures 3, 4), and wherein the wall extends around the inner coil (Figures 2, 3).
Gray disclosure amounts to the opposite configuration of the claimed coils. However, one of ordinary skill in the art would realize Gray’s assembly would operate the same/equivalent manner in the opposite configuration of the coils i.e. in the manner as recited in Claim 25 as the coils enable transfer of power and/or data in both directions [Gray, 0032, 0040 - 0042] and are thus not dependent on what electronics they are connected to. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize Gray's assembly in the opposite configuration i.e. as recited in Claim 25 for the benefit of providing options to the user regarding the specific manner in which the coils interact/are installed and configuration/structure of the housing portions.
Furthermore, it has been held a mere reversal of parts is an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding Claim 26, Gray discloses the second chamber is pressure balanced against an ambient pressure (182 is not sealed, therefore the pressure is balanced/compensated with ambient pressure) (Figures 3, 4).

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2017/0030160), in view of Kallman et al. (US 2017/0250578).
Regarding Claim 23, Gray discloses the second housing portion being attached to the first housing portion such that the second opening is closed by the first housing portion (Figure 3), and wherein the second opening is at least partly closed by the wall across which the inductive coupling is provided (Figure 3).
Gray fails to expressly disclose the first housing portion seals the opening in the second housing portion.
Kallman teaches a second housing portion (120) including an opening (opening in 120 below 160 i.e. see void in 120 between 120 and 110 where no seal is located below 160 i.e. towards the direction of 114) and first housing portion (110), the first housing portion seals the opening in the second housing portion (via its cooperation with 160) (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gray to include a seal on the second housing portion which is sealed by the first housing portion for the benefit of preventing debris or preventing fluid from entering the area between the housings, as taught by Kallman [0089].
Regarding Claim 24, Gray discloses the second housing portion and the first housing portion are mounted securely together (100 remains fixedly mounted with 50 only until a user separates them) [0025, 0037]; however, Gray fails to expressly disclose how they mounted securely together i.e. what prevents the first and second housing portions from separating during use.
In an alternate embodiment as shown in Figure 7, Gray teaches a second housing portion (100) is screwed (via 258) to a first housing portion (24) [0050], such that the area between the two is closed (Figure 7) and wherein a seal (252) is provided between the first housing portion and the second housing portion to seal the area (Figure 7).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify, in the combination, Gray’s first embodiment so that the second housing portion is screwed to the first housing portion such that the opening is closed and further providing a seal between the first housing portion and the second housing portion to seal the opening for the benefit of ensuring the second housing portion remains in place, as taught by Gray [0050], and furthermore to ensure the inductive coupling section remain aligned and in close proximity ensuring a quality data/power transfer/communication.

Allowable Subject Matter
Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 27 and 29, the prior art fails to anticipate nor render obvious pressure compensating the second chamber via a medium filled hose, in combination with the recited claim limitations. Furthermore, modifying Gray in such a manner would be non-obvious. The feature is critical to the applicant’s invention as it allows for the pressure difference across the wall of the chamber to be low thus allowing for a more compact and lightweight housing, as discussed in [0021] of the filed specification.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856